United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ______________

                                  No. 97-4363WM
                                  ______________

Premier Bank and Sunwest Bank of        *
Clovis, N.A.,                           *
                                        *
             Appellants,                *
                                        *
      v.                                * On Appeal from the United
                                        * States District Court for
                                        * the Western District of
Thomas W. Tierney, Tierney & Ernst, * Missouri.
KMPG Peat, Marwick, Wright, Herfordt *
& Sanders, Harold E. Card, Carl E.      * [To be published.]
Wright, Ira W. Palmer, and John P.      *
Redd,                                   *
                                        *
             Appellees.                 *
                                   ___________

                              Submitted: September 21, 1998
                                  Filed: October 2, 1998
                                   ___________

Before RICHARD S. ARNOLD, BEAM, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

      This is an action for negligence against directors, accountants, and attorneys for
a group of companies known as the Midwestern Companies. The plaintiffs are the
owners of certain industrial revenue bonds and coupons sold by certain municipalities
and guaranteed by the Midwestern Companies. The District Court1 held that the action
was barred by the statute of limitations, Mo. Ann. Stat. §516.100, and dismissed the
complaint as to eight of the ten named defendants. The Court later entered judgment
under Fed. R. Civ. P. 54(b), thus making its decision appealable.

       We affirm. We have nothing of substance to add to the well-reasoned opinion
of the District Court.

      Affirmed.

      A true copy.

            Attest:

                     CLERK, U.S.COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Hon. Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                        -2-